Title: Election Results in Philadelphia County, 1764 [1–3 October 1764]
From: Franklin, Benjamin
To: 


The county elections for members of the Assembly and for local officers took place on Monday, Oct. 1, 1764, and those for representatives from the city on the following day. Both parties put up full tickets for election to the Assembly. The “Old Ticket” (representing what was often called the Quaker Party) supported for county representatives Isaac Norris, Joseph Richardson, Joseph Fox, John Hughes, Joseph Galloway, Rowland Evans, Plunket Fleeson, and Benjamin Franklin, and for city representatives Franklin and, apparently, Samuel Rhoads. Franklin was thus a candidate for election in both the county and the city, an arrangement permissible under the rules. The “New Ticket” (drawn up by supporters of the Proprietors and other opponents of the petition to the King) was printed in full in the Supplement to the Pennsylvania Journal, Sept. 27, 1764. It included for representatives from the county, Isaac Norris, Joseph Richardson, John Dickinson, Amos Strettell, Henry Keppele, Frederick Antes, Henry Harrison, and Henry Pawling, and from the city, Thomas Willing (the outgoing mayor) and George Bryan.
Comparison of these lists shows that two men were nominated on both county slates: Norris, the respected speaker and long-time spokesman for the Quaker faction in the Assembly, who had nevertheless expressed grave misgivings over the proposal to change the form of government; and Richardson, who had likewise been hesitant about the petition but appears not to have stood by the minority opponents in the Assembly on the final votes. Probably neither faction wished to insult Norris by leaving him off its list, while both hoped that Richardson would support them in the months to come. There was therefore a total of fourteen candidates for the eight seats.
Election day in Philadelphia was strenuous. The fullest surviving account of what occurred is in a letter from Charles Pettit, a merchant of Trenton and Philadelphia, to his brother-in-law, Joseph Reed, the later Revolutionary statesman, then a student at the Middle Temple in London. Under date of Nov. 3, 1764, Pettit wrote in part: “The poll was opened about 9 in the morning, the 1st of October, and the steps so crowded, till between 11 and 12 at night, that at no time a person could get up in less than a quarter of an hour from his entrance at the bottom, for they could go no faster than the whole column moved. About 3 in the morning, the advocates for the new ticket moved for a close, but (O! fatal mistake!) the old hands kept it open, as they had a reserve of the aged and lame, which could not come in the crowd, and were called up and brought out in chairs and litters, &c., and some who needed no help, between 3 and 6 o’clock, about 200 voters. As both sides took care to have spies all night, the alarm was given to the new ticket men; horsemen and footmen were immediately dispatched to Germantown, &c., and by 9 or 10 o’clock they began to pour in, so that after the move for a close, 7 or 800 votes were procured; about 500 or near it of which were for the new ticket, and they did not close till 3 in the afternoon, and it took them till 1 next day to count them off.
“The new ticket carried all but Harrison and Antis, and Fox and Hughes came in their room; but it is surprising that from upwards of 3900 votes, they shou’d be so near each other. Mr. Willing and Mr. Bryan were elected Burgesses by a majority of upwards of 100 votes, tho’ the whole number was but about 1300. Mr. Franklin died like a philosopher. But Mr. Galloway agonized in Death, like a Mortal Deist, who has no Hopes of a Future Existence. … A number of squibs, quarters, and half sheets, were thrown among the populace on the day of election, some so copious as to aim at the general dispute, and others, more confined, to Mr. Dickinson and Mr. Galloway, with now and then a skit at the Doctor, but these had little or no effect.”

No tabulation of the votes in the city election has been found, and Pettit’s statement above of the plurality by which Willing and Bryan won the two city seats is the best approximation of the figures which has been located. For the Philadelphia County election, on the other hand, there survives among Franklin’s papers a single sheet in his hand giving the totals for all candidates except those for county commissioner. This paper is printed in full below.
Each elector was entitled to vote for eight representatives, though he might vote for fewer if he wished. Analysis of Franklin’s tabulation shows that 30,911 votes were cast for the office of assemblyman from the county. Since Norris, running on both tickets, received 3874 votes, it is certain that the total number of those who went to the polls was not less than that figure. Probably he was a unanimous, or nearly unanimous, choice. If everyone who voted for him had also voted for seven other candidates, then at least 27,118 votes would have been divided among the remaining thirteen nominees. Their actual total, however, was 27,037, or 81 votes less. It becomes apparent, therefore, that a few scattered individuals failed to record choices of as many candidates as they might have done. The vote for Norris, whether or not it was unanimous, confirms Pettit’s statement that “upwards of 3900” citizens of the county went to the polls in 1764—certainly a record-breaking figure.
The vote for Joseph Richardson, also running on both tickets, was 26 less than that for Norris. When his ballots are similarly deducted, there remain 23,189 to be divided among twelve other men, or an average of 1932 plus. The highest vote recorded among these twelve actively competing candidates was the 2030 cast for Dickinson; the lowest was the 1884 given to Fleeson. This difference of only 146 between high and low, when nearly 3900 voters were involved, attests to the general closeness of the election. It is clear, nevertheless, that the voters in Philadelphia County definitely favored the “New Ticket.” Aside from the two uncontested candidates named on both slates, the party favorable to the Proprietors elected four candidates to the Quaker Party’s two. And the “New Ticket” party added two more seats in the Assembly when both its candidates for the city seats won that election. Franklin himself suffered humiliation not only by having his arch-opponent Dickinson lead the list among all the real competitors in the county vote and by losing both elections himself, but by seeing his own name next to last on the entire county list.
Elsewhere the proprietary group was proportionately less successful. It re-elected its two supporters in Cumberland County, two in York, and one in Lancaster. It gained one certain vote in Northampton and a somewhat uncertain one in Bucks, but it made no other inroads. It came nowhere near to winning a majority of the seats in the entire House. During the October sitting of the new Assembly seven motions arose on matters connected in one way or another with the petition for a change in government or with the appointment of Franklin as co-agent with Jackson, which were sufficiently controversial as to lead to the recording in the minutes of each member’s vote. Speaker Norris, of course, did not vote on any of the three occasions before he resigned from the chair, October 24, and he seems not to have attended thereafter. The choice of Joseph Fox as Norris’ successor deprived the majority of one consistent vote. There were occasional absences or abstentions, and one member, Joseph Wright of Lancaster County, never appeared during this session. The total number of votes cast ranged between 30 and 32 and those cast by the proprietary supporters varied between 10 and 12. Richardson, elected without a contest, voted four times with the majority and three times with the minority. Peter Shepherd, a new member from Bucks County, voted once with the Quaker Party, then twice with the proprietary supporters, then—perhaps discouraged—disappeared from the session. Most curiously, Henry Pawling, one of the winning candidates on the “New Ticket,” voted consistently all seven times with the old guard majority. Proportionately the highest point the Proprietors’ supporters reached in this series of votes was on the last one, when they were defeated 18 to 12 with 6 elected members not voting. In their best showing, therefore, they had 40 percent of the votes cast. They gained considerable strength in the House by this election, but they were unable to change the official policy of the Assembly. Their major victory was a personal one: the elimination of Franklin and Galloway from the membership.
 
[October 1–3, 1764]


Assembly
County Assessors


Isaac Norris
3874
  Barnaby Barnes
  1212


Joseph Richardson
3848
  Jacob Umsted
1190


John Dickinson
2030
  John Bowman
1043


Joseph Fox
1963
  Andrew Bankson
1028


Henry Pawlin
1955
  Josh Stamper
927


Henry Keppele
1932
  Matthias Holston
557.


Amos Strettle
1930




John Hughes
1925




Henry Harrison
1921




Joseph Galloway
1918




Frederick Antis
1914




Rowland Evans
1911




Benjn. Franklin
1906
  1955



Plunkett Fleeson
1884
  1884





  71



Sheriffs




Wm Parr
1822




John Biddle
1769




Cor[oner]s




Caleb Cash
1822




John Luken
1800




